Order filed December 3, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00655-CV
                                   ____________

                    SHAZIA HAMEED GADDI, Appellant

                                        V.

                       CITY OF TEXAS CITY, Appellee


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 20-CV-0877

                                     ORDER

      The notice of appeal in this case was filed September 21, 2020. The clerk
responsible for preparing the record notified this court that appellant had not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. Civ. P. 145. On November 3, 2020, this court notified
appellant that the appeal was subject to dismissal unless appellant filed a response
with proof of payment for the record. No response was filed. Therefore, the court
issues the following order.
      Appellant is ordered to demonstrate to this court that arrangements to pay
for the clerk’s record have been made on or before December 18, 2020. See Tex.
R. App. P. 35.3(c). If appellant fails to do so, the appeal will be dismissed. See
Tex. R. App. P. 37.3(b).



                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Poissant.